Per Curiam.
An amended bill of complaint filed herein seeks to ha-ve-a trust decreed in real estate and partition thereof ■ made.- A -general demurrer to the *499amended bill of complaint was sustained and by the order the bill stood dismissed upon failure of complainant to amend within the stated time. Complainants appealed. Without stating .the numerous allegations or discussing the law applicable to the points made by the demurrer, it is sufficient to say that under the allegations an equity for substantial relief may be shown by appropriate and sufficient evidence; therefore, the demurrer to the bill of complaint should have been overruled. See Florida East Coast Ry. Co. v. City of Miami, 79 Fla. 539, 86 South. Rep. 208.
Reversed for further proceedings.
All concur.